DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 11/25/2020.
•    Claim 2 has been canceled.
•    Claims 1, 3-6, and 8-16 have been added.
•    Claims 1 and 3-16 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of PCT/CN2018/089406, filed 05/31/2018, has been received and acknowledged.
Response to Amendment
In light of Applicant’s amendments, filed on 11/25/2020, the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 5, this claim recites the limitation “the transaction confirmation” (Line 10). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a transaction confirmation.”


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to 

With regards to claim 7, all of the limitations of claim 7 are recited in independent claim 6, upon which claim 7 relies. Thus, this claim fails to further limit the subject matter of the claim upon which it depends.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 3-5 and 11-13 are directed to a process and claims 6-10 and 14-16 are directed to a machine. Therefore, claims 1 and 3-16 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 

registering the second-hand vehicle sales information and the sales smart contract into a ledger and sending the second-hand vehicle sales information and the sales smart contract in an entire ledger; 
receiving a second-hand vehicle transaction request submitted by a buyer client; 
searching matched second-hand vehicle sales information according to the second-hand vehicle transaction request and sending the matched second-hand vehicle sales information to the buyer client; 
performing a target sales smart contract according to information on a target second-hand vehicle selected by the buyer client; 
generating a second-hand vehicle sales contract according to an execution result of the target sales smart contract, and registering the second-hand vehicle sales contract into the ledger after the second-hand vehicle sales contract is confirmed by the buyer client and the seller client, wherein before said receiving second-hand vehicle sales information and a sales smart contract submitted by the seller client, the method further comprises: 
receiving a second-hand vehicle evaluation request submitted by the seller client, wherein the second-hand vehicle evaluation request comprises a vehicle identifier and usage authorization of historical vehicle condition information; 
verifying a validity of the second-hand vehicle evaluation request; 
if the second-hand vehicle evaluation request is valid, calling the historical vehicle condition information corresponding to the vehicle identifier based on the usage authorization of historical vehicle condition information, and generating a vehicle condition evaluation report and a second-hand vehicle recommended sales price; and 

The above limitations recite the concept of allowing a user to search and transact for second-hand vehicles.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claim 6 recites similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 6 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1 and 6 recite additional elements, such as a server, a block chain, radioing the second-hand vehicle sales information, a network, memory, and a processor. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 6 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 6 merely recite a commonplace business method (i.e., allowing a user to search and transact for second-hand vehicles) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 6 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 6 specifying that the abstract idea of allowing a user to search and transact for second-hand vehicles is executed in a computer environment with respect to a network and a block Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 6 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 6 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 6 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 6, these claims recite additional elements, such as a server, a block chain, radioing the second-hand vehicle sales information, a network, memory, and a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 and 6 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 6 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 6 specifying that the abstract idea of allowing a user to search and transact for second-hand vehicles is executed in a computer environment with respect to a block chain and network merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 6 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 6 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 3-5, and 7-16, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 3-5 and 7-16 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 3-5 and 7-16 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 3-5 and 7-16 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 6, dependent claims 3-5 and 7-16, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, under the Alice/Mayo test, claims 1 and 3-16 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Nagla et al. (US 20180018723 A1), hereinafter Nagla, in view of previously cited Tran et al. (US 20190361917 A1), hereinafter Tran.

In regards to claim 1, Nagla discloses a second-hand vehicle transaction method (Nagla: [0146]), comprising:
receiving, by a server, second-hand vehicle sales information and a sales smart contract submitted by a seller client, wherein the sales smart contract comprises a second-hand vehicle sales price (Nagla, see at least [0146], [0150-0151], [0221], discloses “vehicle record platform 500 can provide a peer to peer used car marketplace which can allow buyers and sellers to conduct transactions in a safe and secure manner…The vehicle record platform 500 can include a legal unit 508 to generate secure legally binding peer-to-peer contracts to purchase vehicles and other property. The vehicle record platform 500 can include a channel unit 502 to generate an interface  a picture(s) of the vehicle and key information about the vehicle's VIN, price, condition, mileage, features, description (make, model, trim), accident history, warranty information, and so on…implemented by…servers”);
registering, by the server the second-hand vehicle sales information and the sales smart contract into a block chain and radioing, by the server, the second-hand vehicle sales information and the sales smart contract in an entire network of the block chain (Nagla, see at least [0005], [0020], [0086], [0127], [0146], [0150-0151], [0187], [0221], discloses “[a] distributed ledger platform is a decentralized distributed database platform. A blockchain has data structure blocks that represent transactions, data records or applications (e.g. smart contracts)…vehicle marketplace engine configured to generate a vehicle listing of a vehicle record comprising a set of blocks of the plurality blocks, each block of the set of blocks having the same vehicle identification number…the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry…the blockchain may be operated by one financial institution, or a group of financial institutions, or other authorized entities 102, 104, 106, 108, 110, and 112…Each participating entity may operate as a node in the distributed network and may maintain a full copy of the ledger to be synchronized with the other entities when any change is proposed or made…vehicle record platform 500 can provide a peer to peer used car marketplace which can allow buyers and sellers to conduct transactions in a safe and secure manner…The vehicle record platform 500 can include a legal unit 508 to generate secure legally binding peer-to-peer contracts to purchase vehicles and other property…the vehicle record platform 500 can record blocks for transactions and payments. The vehicle record platform 500 can implement the following example process. The seller generates a contract and posts inventory to a Vehicle Repository. The vehicle posting can contain a picture(s) of the vehicle and key information about the vehicle's VIN, price, condition, mileage, features, description (make, model, trim), accident history, warranty information, and so on…Blocks in the blockchain may be stored and shared across computers in the distributed network, such that each computer, or node, in the network maintains an updated storage 
receiving, by the server a second-hand vehicle transaction request submitted by a buyer client (Nagla, see at least [0019], [0146], [0160], discloses “receiving a vehicle search request with a set of parameters and identifying the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record…The vehicle record platform 500 can provide a peer to peer used car marketplace which can allow buyers and sellers to conduct transactions in a safe and secure manner…[b]uyers and sellers can be provided with secure means to onboard data seamlessly into the vehicle record platform 500, manage their own preferences, upload vehicle information (e.g. images, proof of ownership, warranty documents etc.), view offers and accept them, and negotiate contracts… The vehicle marketplace engine 726 can match automatically vehicle listings with potential offers, based on buyer preferences and pre-defined criteria” – management of preferences and pre-defined criteria are the second-hand vehicle transaction request);
searching, by the server, matched second-hand vehicle sales information according to the second-hand vehicle transaction request and sending, by the server, the matched second-hand vehicle sales information to the buyer client (Nagla, see at least [0019], [0140], [0146], [0150], [0160], [0176], discloses “receiving a vehicle search request with a set of parameters and identifying the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record…The vehicle record platform 500 can implement a bid process and listing matching process…The vehicle record platform 500 can provide a peer to peer used car marketplace which can allow buyers and sellers to conduct transactions in a safe and secure manner… The vehicle record platform 500 can include a channel unit 502 to generate an interface application with vehicle inventory matched to clients…[b]uyers and sellers can be provided with secure means to onboard data seamlessly into the vehicle record platform 500, manage their own preferences, upload vehicle information (e.g. images, proof of ownership, warranty documents etc.), view offers and accept them, and negotiate contracts… The vehicle marketplace engine 726 can match automatically vehicle listings with potential offers, based on buyer preferences and pre-defined criteria… At 1114, the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or 
performing, by the server a target sales smart contract according to information on a target second-hand vehicle selected by the buyer client (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…, the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked to a client profile…the buyer 1108 and the seller 1104 continue to bid until an offer is accepted to finalize the transaction…the bank client buyer 1110 confirms funds are available and are to be held in escrow until the pickup date. Notification is sent to the seller 1104 the funds are held in escrow until the pickup date. At 1124, funds of the bank client buyer 1110 are released to the bank client seller 1102 on the pickup date”);
generating, by the server, a second-hand vehicle sales contract according to an execution result of the target sales smart contract, and registering, by the server, the second-hand vehicle sales contract into the block chain after the second-hand vehicle sales contract is confirmed by the buyer client and the seller client (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…, the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked 
wherein before said receiving second-hand vehicle sales information and a sales smart contract submitted by a seller client, the method further comprises: receiving, by the server, a second-hand vehicle evaluation request submitted by the seller client, wherein the second-hand vehicle evaluation request comprises a vehicle identifier and usage authorization of historical vehicle condition information; calling, by the server, the historical vehicle condition information corresponding to the vehicle identifier based on the usage authorization of historical vehicle condition information, and generating, by the server, a vehicle condition evaluation report and a second-hand vehicle recommended sales price; and sending, by the server, the vehicle condition evaluation report and the second-hand vehicle recommended sales price to the seller client, to make a reference for the seller client when the second-hand vehicle sales information and the sales smart contract are submitted by the seller client (Nagla, see at least [0112], [0173], [0183-0184], teaches “the platform 300 can generate the recommended price for a vehicle using information stored in vehicle records and third party databases. The platform 300 can also connect with a database of historical used car prices and related information to use as a baseline for a price recommendation. When buying or selling a used vehicle, the platform 300 may be able to generate a recommended price or price range for the vehicle. The platform 300 can generate the recommended price based on the vehicle service and accident history, remaining warranty, mileage, make, model, and information from the sale history database. This information may be available to either the seller or the buyer, once they are granted access to view information from the vehicle record. The owner may have to grant access to a third party website or database for linking car pricing information with the platform… FIG. 8 is a diagram of entities interacting with a VIN 800. Different entities can read and write data relating to a particular vehicle using the VIN 800. Example entities include a seller 802, buyer 804, auto finance institution 806, insurance 808, and so on… In some embodiments, to maintain integrity of data transferred using a blockchain, ownership of the data may be designed such that ownership is restricted to transfers between users using the blockchain, and not by any other means. The data being transferred may be data that originated from a secure storage 304 on a first user's computing device, and that data may be transferred to a second user's computing device. 
While Nagla teaches that the request is a second-hand vehicle evaluation request (Nagla: [0112], [0146], [0173]), verification by a private encryption key (Nagla: [0183-0184]), and operations performed by the server (Nagla: [0221]), Nagla does not explicitly teach does not explicitly teach verifying a validity of the request; and if the evaluation request is valid, providing access. However, Tran teaches an access method (Tran: [0396]) including verifying, by a server, the validity of the request; and if the evaluation request is valid, providing access (Tran, see at least [0396], teaches “blockchain can be used to secure access to and from the IOT device in an embodiment. Access right is the right of an entity to use the IOT device or network of computing devices for at least one purpose. For instance, an access right may permit an IOT device possessing the appropriate authentication credentials to operate another IOT device or a computer after "logging on" to the computer. An access right may permit the IOT device to perform some functions, while forbidding the performance of other instructions. The computing device may be configured to ignore or refuse commands from an IOT device that does not have a user account with the access right to instruct the IOT device to execute those commands. In some embodiments, the access right gives the IOT device with the ability to access a particular network or a particular network access point. The access right may affect the ability to access one or more master nodes of a network. The access right may affect the ability to access or read messages directed to particular user account within a messaging service; for instance, the access right may control whether a particular IOT device can read a particular email account, an instant message, a text message, or a voice over internet protocol stream. The access right may give the IOT device the ability to decrypt an encrypted message; in some embodiments, where the access right is tied to the possession of a particular private key, an encrypted message or stream may be encrypted using the corresponding public key…access right may give the device the ability to lock out or allow entry to certain people peer-to-peer (P2P) network and to those files. The access right may control the ability of a user or IOT device to access an application programming interface (API). The access right may control access to a particular file or set of files”).

	Examiner note: the limitation “to make a reference for the seller client when the second-hand vehicle sales information and the sales smart contract are submitted by the seller client” is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 3, Nagla/Tran teaches the method of claim 1. Nagla further teaches that after said generating a vehicle condition evaluation report and a second-hand vehicle recommended sales price, the method further comprises: generating a usage smart contract of the vehicle condition evaluation report; sending the usage smart contract to the seller client; registering the vehicle condition evaluation report and the usage smart contract into the block chain and radioing the vehicle condition evaluation report and the usage smart contract after a confirmation instruction from the seller client is received (Nagla, see at least [0005], [0036], [0107], [0212-0213], teaches “A blockchain has data structure blocks that represent transactions, data records or applications (e.g. smart contracts)… the permission attributes authorize a node of the plurality of nodes to…retrieve the vehicle and transaction data from one or more blocks in the set of blocks of the vehicle record…Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310. The owner may approve or deny the request using the interface unit 310 (e.g. clicking "OK" or whatever other indication is given to grant the requested access)… blockchain rules engine 308 may be configured for maintaining and updating one or more blockchains. The blockchain rules engine 308 may be configured, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain. For example, rules may be associated with 
While Nagla teaches the usage smart contract and information comprising the vehicle condition evaluation report (Nagla: [0005], [0036], [0107], [0212-0213]) and income sharing rules (Nagla: [0133], [0176]), Nagla does not explicitly teach that the usage smart contract comprises a usage charging rule of the information, and an income sharing rule. However, Tran teaches that the usage smart contract comprises a usage charging rule of the information, and an income sharing rule (Tran, see at least [0829], teaches “an IOT data producer with desirable data advertises on the blockchain the type of data available and price. To enable this, the producer posts the dataset, or at minimum a description of the dataset to a searchable data store discoverable via a web search or by common active marketing activities, such as feeds to targeted potential data buyers, advertisements, and so forth. An IOT buyer finds the data producer and accepts the terms of the smart contract where the data items, the kinds of changes to data items, the scheduling of transmissions upon changes, and other operational choices are made and agreed to. The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran with Nagla for the reasons identified above with respect to claim 1.

In regards to claim 4, Nagla/Tran teaches the method of claim 3, and further teaches that before said performing a target sales smart contract according to the information on the target second-hand vehicle selected by the buyer client, the method further comprises: receiving a review request of a target vehicle condition evaluation report sent by the buyer client, wherein a target vehicle condition evaluation report corresponds to a target second-hand vehicle; calling a target usage smart contract corresponding to the target vehicle condition evaluation report, and initiating a vehicle condition evaluation report transaction request to the buyer client; sending the target vehicle condition evaluation report to the buyer client after a transaction confirmation of the buyer client is received; and  the permission attributes authorize a node of the plurality of nodes to…retrieve the vehicle and transaction data from one or more blocks in the set of blocks of the vehicle record…Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310. The owner may approve or deny the request using the interface unit 310 (e.g. clicking "OK" or whatever other indication is given to grant the requested access)… blockchain rules engine 308 may be configured for maintaining and updating one or more blockchains. The blockchain rules engine 308 may be configured, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain. For example, rules may be associated with consensus requirements and permission attributes for updating blocks, adding blocks and/or deleting blocks, validating new blocks, rejecting new blocks, etc. The rules may be stored in the storage 320, or in the blockchain storage 322. The blockchain storage 322 may be configured to store information associated with the blockchain, such as the blockchain ledger, blockchain entries, information stored on various blocks, linkages between blocks, and rules associated with the blockchain, etc.”); and
sharing income of a transaction according to the income sharing rule (Tran, see at least [0829], teaches “an IOT data producer with desirable data advertises on the blockchain the type of data available and price. To enable this, the producer posts the dataset, or at minimum a description of the dataset to a searchable data store discoverable via a web search or by common active marketing activities, such as feeds to targeted potential data buyers, advertisements, and so forth. An IOT buyer finds the data producer and accepts the terms of the smart contract where the data items, the kinds of changes to data items, the scheduling of transmissions upon changes, and other operational choices are made and agreed to. The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran with Nagla for the reasons identified above with respect to claim 1.



In regards to claim 5, Nagla/Tran teaches the method of claim 1. Nagla further discloses that the sales smart contract further comprises a sales income sharing rule, wherein said performing a target sales smart contract according to the information on the target second-hand vehicle selected by the buyer client particularly comprises: calling the target sales smart contract corresponding to a target second-hand vehicle according to the information on the target second-hand vehicle selected by the buyer client, and initiating a second-hand vehicle transaction request to the buyer client; sending vehicle ownership transfer information of the target second-hand vehicle to the buyer client, and sharing sales income according to the sales income sharing rule after a transaction confirmation of the buyer client is received (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked to a client profile…the buyer 1108 and the seller 1104 continue to bid until an offer is accepted to finalize the transaction…the bank client buyer 1110 confirms funds are available and are to be held in escrow until the pickup date. Notification is sent to the seller 1104 the funds are held in escrow until the pickup date. At 1124, funds of the bank client buyer 1110 are released to the bank client seller 1102 on the pickup date”).

In regards to claim 6, claim 6 is directed to a system. Claim 6 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Nagla/Tran teaches the limitations of claim 1 as noted above. Nagla further discloses a server comprising: a memory 

In regards to claim 7, Nagla/Tran teaches the system of claim 6. Nagla further teaches that before said receiving second-hand vehicle sales information and a sales smart contract submitted by a seller client, by calling the executable computer program in the memory, the processor is further configured to: receive a second-hand vehicle evaluation request submitted by the seller client, wherein the second-hand vehicle evaluation request comprises a vehicle identifier and a usage authorization of historical vehicle condition information; call the historical vehicle condition information corresponding to the vehicle identifier, and generate a vehicle condition evaluation report and a second-hand vehicle recommended sales price based on the usage authorization of historical vehicle condition information, and send the vehicle condition evaluation report and the second-hand vehicle recommended sales price to the seller client, so as to make a reference for the seller client when the second-hand vehicle sales information and the sales smart contract are submitted by the seller client (Nagla, see at least [0112], [0173], [0183-0184], teaches “the platform 300 can generate the recommended price for a vehicle using information stored in vehicle records and third party databases. The platform 300 can also connect with a database of historical used car prices and related information to use as a baseline for a price recommendation. When buying or selling a used vehicle, the platform 300 may be able to generate a recommended price or price range for the vehicle. The platform 300 can generate the recommended price based on the vehicle service and accident history, remaining warranty, mileage, make, model, and information from the sale history database. This information may be available to either the seller or the buyer, once they are granted access to view information from the vehicle record. The owner may have to grant access to a third party website or database for linking car pricing information with the platform… FIG. 8 is a diagram of entities interacting with a VIN 800. Different entities can read and write data relating to a particular vehicle using the VIN 800. Example entities include a seller 802, buyer 804, auto finance institution 806, insurance 808, and so on… In some embodiments, to maintain integrity of data transferred using a blockchain, ownership of the data may be designed such that ownership is restricted to transfers between users using the blockchain, and not by any other means. The data being transferred may be data that originated from a secure storage 304 on a first user's computing device, and that data may be transferred to a second user's computing device. Ownership of the vehicle data may be verified, for example, by configuring the system such that the first user signs 
While Nagla teaches that the request is a second-hand vehicle evaluation request (Nagla: [0112], [0146], [0173]) and verification by a private encryption key (Nagla: [0183-0184]), Nagla does not explicitly teach does not explicitly teach verifying a validity of the request; and providing access if the evaluation request is valid. However, Tran teaches an access method (Tran: [0396]) including verifying the validity of the request; and if the evaluation request is valid, providing access (Tran, see at least [0396], teaches “blockchain can be used to secure access to and from the IOT device in an embodiment. Access right is the right of an entity to use the IOT device or network of computing devices for at least one purpose. For instance, an access right may permit an IOT device possessing the appropriate authentication credentials to operate another IOT device or a computer after "logging on" to the computer. An access right may permit the IOT device to perform some functions, while forbidding the performance of other instructions. The computing device may be configured to ignore or refuse commands from an IOT device that does not have a user account with the access right to instruct the IOT device to execute those commands. In some embodiments, the access right gives the IOT device with the ability to access a particular network or a particular network access point. The access right may affect the ability to access one or more master nodes of a network. The access right may affect the ability to access or read messages directed to particular user account within a messaging service; for instance, the access right may control whether a particular IOT device can read a particular email account, an instant message, a text message, or a voice over internet protocol stream. The access right may give the IOT device the ability to decrypt an encrypted message; in some embodiments, where the access right is tied to the possession of a particular private key, an encrypted message or stream may be encrypted using the corresponding public key…access right may give the device the ability to lock out or allow entry to certain people peer-to-peer (P2P) network and to those files. The access right may control the ability of a user or IOT device to access an application programming interface (API). The access right may control access to a particular file or set of files”).

	Examiner note: the limitation “so as to make a reference for the seller client when the second- hand vehicle sales information and the sales smart contract are submitted by the seller client” is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 8, Nagla/Tran teaches the system of claim 6. Nagla further teaches that after said generating a vehicle condition evaluation report and a second-hand vehicle recommended sales price, by calling the executable computer program in the memory, the processor is further configured to: generate a usage smart contract of the vehicle condition evaluation report, send the usage smart contract to the seller client; and register the vehicle condition evaluation report and the usage smart contract into the block chain and radio the vehicle condition evaluation report and the usage smart contract in the entire network after a confirmation instruction of the seller client is received (Nagla, see at least [0005], [0036], [0107], [0212-0213], teaches “A blockchain has data structure blocks that represent transactions, data records or applications (e.g. smart contracts)… the permission attributes authorize a node of the plurality of nodes to…retrieve the vehicle and transaction data from one or more blocks in the set of blocks of the vehicle record…Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310. The owner may approve or deny the request using the interface unit 310 (e.g. clicking "OK" or whatever other indication is given to grant the requested access)… blockchain rules engine 308 may be configured for maintaining and updating one or more blockchains. The blockchain rules engine 308 may be configured, for example, to apply, execute, update, etc., various rules and/or 
While Nagla teaches the usage smart contract and information comprising the vehicle condition evaluation report (Nagla: [0005], [0036], [0107], [0212-0213]) and income sharing rules (Nagla: [0133], [0176]), Nagla does not explicitly teach that the usage smart contract comprises a usage charging rule of the information, and an income sharing rule. However, Tran teaches that the usage smart contract comprises a usage charging rule of the information, and an income sharing rule (Tran, see at least [0829], teaches “an IOT data producer with desirable data advertises on the blockchain the type of data available and price. To enable this, the producer posts the dataset, or at minimum a description of the dataset to a searchable data store discoverable via a web search or by common active marketing activities, such as feeds to targeted potential data buyers, advertisements, and so forth. An IOT buyer finds the data producer and accepts the terms of the smart contract where the data items, the kinds of changes to data items, the scheduling of transmissions upon changes, and other operational choices are made and agreed to. The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran with Nagla for the reasons identified above with respect to claim 6.

In regards to claim 9, Nagla/Tran teaches the method of claim 8, and further teaches that before said performing a target sales smart contract according to the information on the target second-hand vehicle selected by the buyer client, by calling the executable computer program in the memory, the processor is further configured to: receive a review request of a target vehicle condition evaluation report sent by the buyer client, wherein a target vehicle condition evaluation report corresponds to a target second-hand vehicle; call a target usage smart contract corresponding to the target vehicle condition evaluation report, and initiate a vehicle condition evaluation report  the permission attributes authorize a node of the plurality of nodes to…retrieve the vehicle and transaction data from one or more blocks in the set of blocks of the vehicle record…Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310. The owner may approve or deny the request using the interface unit 310 (e.g. clicking "OK" or whatever other indication is given to grant the requested access)… blockchain rules engine 308 may be configured for maintaining and updating one or more blockchains. The blockchain rules engine 308 may be configured, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain. For example, rules may be associated with consensus requirements and permission attributes for updating blocks, adding blocks and/or deleting blocks, validating new blocks, rejecting new blocks, etc. The rules may be stored in the storage 320, or in the blockchain storage 322. The blockchain storage 322 may be configured to store information associated with the blockchain, such as the blockchain ledger, blockchain entries, information stored on various blocks, linkages between blocks, and rules associated with the blockchain, etc.”); and
share the income of a transaction according to an income sharing rule (Tran, see at least [0829], teaches “an IOT data producer with desirable data advertises on the blockchain the type of data available and price. To enable this, the producer posts the dataset, or at minimum a description of the dataset to a searchable data store discoverable via a web search or by common active marketing activities, such as feeds to targeted potential data buyers, advertisements, and so forth. An IOT buyer finds the data producer and accepts the terms of the smart contract where the data items, the kinds of changes to data items, the scheduling of transmissions upon changes, and other operational choices are made and agreed to. The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer”).


In regards to claim 10, Nagla/Tran teaches the system of claim 6. Nagla further discloses that the sales smart contract further comprises a sales income sharing rule, and correspondingly, by calling the executable computer program in the memory, the processor is particularly configured to: call the target sales smart contract corresponding to a target second-hand vehicle and initiate a second-hand vehicle transaction request to the buyer client according to the information on the target second-hand vehicle selected by the buyer client; send vehicle ownership transfer information of the target second-hand vehicle to the buyer client after a transaction confirmation of the buyer client is received, and share sales income according to the sales income sharing rule (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked to a client profile…the buyer 1108 and the seller 1104 continue to bid until an offer is accepted to finalize the transaction…the bank client buyer 1110 confirms funds are available and are to be held in escrow until the pickup date. Notification is sent to the seller 1104 the funds are held in escrow until the pickup date. At 1124, funds of the bank client buyer 1110 are released to the bank client seller 1102 on the pickup date”).

In regards to claim 11, Nagla/Tran teaches the method of claim 1. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, wherein said performing a target sales smart contract according to the information on the target second-hand vehicle information selected by the buyer client particularly comprises: calling the target sales smart contract corresponding to a target second-hand vehicle according to the information on the target second-hand vehicle selected by the buyer client, and initiating a second-hand vehicle 

In regards to claim 12, Nagla/Tran teaches the method of claim 3. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, wherein said performing a target sales smart contract according to the information on the target second-hand vehicle selected by the buyer client particularly comprises: calling the target sales smart contract corresponding to a target second-hand vehicle according to the information on the target second-hand vehicle selected by the buyer client, and initiating a second-hand vehicle transaction request to the buyer client; sending vehicle ownership transfer information of the target second-hand vehicle to the buyer client, and sharing sales income according to the sales income sharing rule after a transaction confirmation of the buyer client is received (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that 

In regards to claim 13, Nagla/Tran teaches the method of claim 4. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, wherein said performing a target sales smart contract according to the information on the target second-hand vehicle selected by the buyer client particularly comprises: calling the target sales smart contract corresponding to a target second-hand vehicle according to the information on the target second-hand vehicle selected by the buyer client, and initiating a second-hand vehicle transaction request to the buyer client; sending vehicle ownership transfer information of the target second-hand vehicle to the buyer client, and sharing sales income according to the sales income sharing rule after a transaction confirmation of the buyer client is received (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked to a client profile…the buyer 1108 and the seller 1104 continue to bid until an offer is accepted to finalize the transaction…the bank client buyer 1110 confirms funds are available and are to be held in escrow until the pickup date. Notification is sent to the seller 1104 the funds are held in escrow 

In regards to claim 14, Nagla/Tran teaches the system of claim 6. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, and correspondingly, by calling the executable computer program in the memory, the processor is particularly configured to: call the target sales smart contract corresponding to a target second-hand vehicle and initiate a second-hand vehicle transaction request to the buyer client according to the information on the target second-hand vehicle selected by the buyer client; send vehicle ownership transfer information of the target second-hand vehicle to the buyer client after a transaction confirmation of the buyer client is received, and share sales income according to the sales income sharing rule (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract…the buyer 1108 reviews vehicle listings or records and selects a vehicle listing or record to review. The selection can be linked to a client profile…the buyer 1108 and the seller 1104 continue to bid until an offer is accepted to finalize the transaction…the bank client buyer 1110 confirms funds are available and are to be held in escrow until the pickup date. Notification is sent to the seller 1104 the funds are held in escrow until the pickup date. At 1124, funds of the bank client buyer 1110 are released to the bank client seller 1102 on the pickup date”).

In regards to claim 15, Nagla/Tran teaches the system of claim 8. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, and correspondingly, by calling the executable computer program in the memory, the processor is particularly configured to: call the target sales smart contract corresponding to a target second-hand vehicle and initiate a second-hand vehicle transaction request to the buyer client according to the information on the target second-hand vehicle selected by the buyer client; send vehicle 

In regards to claim 16, Nagla/Tran teaches the system of claim 9. Nagla further teaches that the sales smart contract further comprises a sales income sharing rule, and correspondingly, by calling the executable computer program in the memory, the processor is particularly configured to: call the target sales smart contract corresponding to a target second-hand vehicle and initiate a second-hand vehicle transaction request to the buyer client according to the information on the target second-hand vehicle selected by the buyer client; send vehicle ownership transfer information of the target second-hand vehicle to the buyer client after a transaction confirmation of the buyer client is received, and share sales income according to the sales income sharing rule (Nagla, see at least [0133], [0176], discloses “[t]he micro-services unit 506 can provide distributed applications that can be configured to receive a bid for the vehicle listing from a buyer, transmit a notification of the bid to a seller, receive an acceptance of the bid from the seller, and so on. The legal unit 508 can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms. The legal unit 508 can be configured to determine that the transaction terms are satisfied and releasing payment, and record another block on the distributed ledger for the transaction, the other block comprising .


Response to Arguments
Applicant’s arguments, filed 11/25/2020, have been fully considered.

35 U.S.C. § 112
	Applicant argues the claims are definite. Remarks page 10. The examiner disagrees. While many of the amendments have acted to overcome 112(b) rejections, certain limitations still give rise to 112(b) rejections and, accordingly, the corresponding rejections have not been withdrawn.

35 U.S.C. § 101
	Applicant argues the claims are not directed to a judicial exception because they are rooted in technology and integrate the abstract idea into practical application by providing a technical solution. Remarks pages 10-11. 
The examiner disagrees. Applicant argues the limitations solve the technical problem of evaluations on aspects of second-hand vehicles via the online transaction platform not being fair, impartial, and transparent (Remarks page 11). As noted in the rejection above, claims 1 and 6 recite: 
receiving second-hand vehicle sales information and a sales smart contract submitted by a seller client, wherein the sales smart contract comprises a second-hand vehicle sales price; 
registering the second-hand vehicle sales information and the sales smart contract into a ledger and sending the second-hand vehicle sales information and the sales smart contract in an entire ledger; 

searching matched second-hand vehicle sales information according to the second-hand vehicle transaction request and sending the matched second-hand vehicle sales information to the buyer client; 
performing a target sales smart contract according to information on a target second-hand vehicle selected by the buyer client; 
generating a second-hand vehicle sales contract according to an execution result of the target sales smart contract, and registering the second-hand vehicle sales contract into the ledger after the second-hand vehicle sales contract is confirmed by the buyer client and the seller client, wherein before said receiving second-hand vehicle sales information and a sales smart contract submitted by the seller client, the method further comprises: 
receiving a second-hand vehicle evaluation request submitted by the seller client, wherein the second-hand vehicle evaluation request comprises a vehicle identifier and usage authorization of historical vehicle condition information; 
verifying a validity of the second-hand vehicle evaluation request; 
if the second-hand vehicle evaluation request is valid, calling the historical vehicle condition information corresponding to the vehicle identifier based on the usage authorization of historical vehicle condition information, and generating a vehicle condition evaluation report and a second-hand vehicle recommended sales price; and 
sending the vehicle condition evaluation report and the second-hand vehicle recommended sales price to the seller client, to make a reference for the seller client when the second-hand vehicle sales information and the sales smart contract are submitted by the seller client.
These limitations recite the concept of allowing a user to search and transact for second-hand vehicles. This concept is considered to be an abstract idea in accordance to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG). The 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to 

35 U.S.C. § 103
Applicant argues, with respect to claims 1 and 6, that the combination of Nagla and Tran does not teach “receiving, by the server, a second-hand vehicle evaluation request submitted by the seller client, wherein the second-hand vehicle evaluation request comprises a vehicle identifier and usage authorization of historical vehicle condition information” (Remarks pages 11-13). The examiner disagrees. Applicant argues “In Nagla, the seller also has to grant access to and the information about the vehicle has to the server. In contrast, in the technical solution of claim 1, the request is from the seller and includes a grant of access to the server. Since the authorization is included in the seller request with the identifier of the vehicle, the seller does not need to be available for any subsequent contact.” Initially, the examiner notes that nothing in the limitations as claimed necessitates lack of subsequent contact with respect to the evaluation request. Further, Nagla teaches receiving, by the server, a second-hand vehicle 
Applicant argues, with respect to claims 1 and 6, that Tran does not teach “verifying, by the server, a validity of the second-hand vehicle evaluation request; if the second-hand vehicle evaluation request is valid, calling, by the server, the historical vehicle condition information corresponding to the vehicle identifier based on 
With regard to claims 3-5 and 7-16, the Applicant argues these claims are allowable due to their dependence to claims 1 and 6. Remarks page 14. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claims 1 and 6 and therefore claims 3-5 and 7-16 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625